DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 23 JUL 20.  It is noted, however, that applicant has not filed a certified copy of the FR 2007567 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 JUL 21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because "means" is used.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
At least claim 1 is objected to because of the following informalities: where a plurality of elements are recited, each element should be separated by line indentation.  There may be plural indentations to further segregate subcombinations.  See 37 CFR 1.75 and MPEP 608.01(i)-(p).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations "the caliber" in line 3, "the barrel" in lines 3, 4 (2X), 5, 6, 9, and 10 (7X total), "the projectile" in line 5, "the passage" in line 10, and, "the other" in line 11.  There is insufficient antecedent basis for these limitations in the claims.
With respect to the first three, note that "for extracting a large-caliber projectile jammed in a barrel of a weapon" in lines 1-2 fails to properly introduce any of the elements recited therein because such is an intended use of the extraction device and in the preamble.  It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  Recommended is replacing the initial "the" of each element with --a-- or --an--, as appropriate.
With respect to the last two, neither "a passage" nor "an other" has been previously recited.  Regarding passage, "move" is previously recited.  Suggested is replacing "the passage" with ---movement--.  Regarding other, recommended is reciting the positively recited positions, for clarity, i.e., --from the locked position to the released position--, and, if enabled by the disclosure, --and from the released position to the locked position-- or --and vice versa--.
Claim 2 recites the limitations "the barrel" and "the deflation" in line 6.  There is insufficient antecedent basis for these limitations in the claim.  Correcting claim 1 will cure the issue with "the barrel," however, no "deflation" is previously recited.
Claim 3 recites the limitation "the barrel" in lines 3-4 (2X).  See above.
Claim 3 further recites "an inside of the barrel" in lines 3-4.  Because claim 1 previously recites "an inner wall," it is unclear what is otherwise intended by "an inside of the barrel."  Where, as here, "the jaws can be applied against" requiring a physical object to be applied against, the inner wall of the barrel would appear sufficient, as this is the only physical element of a barrel against which jaws can be applied.  If there is a particular distinction between these two terms defined in the disclosure, kindly ignore this portion of the rejection.  If not, Applicant should strive to maintain the same language throughout the claims to avoid ambiguities.
Claim 4 recites the limitation "the action" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations "the arrival" in line 2, "the muzzle" in line 3 (see discussion above), and "the advance" in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitations "the barrel" in lines 4 and 7, and "the projectile" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  See discussion above.  Note that, upon correction of claim 1, "a muzzle" in line 4 should be --the muzzle--.
Claim 7 further recites the limitations "all the locking means" in line 8 (2X), which, per the discussion above, should be --the at least two locking means--.
Claim 8 recites the limitations "a first one of the locking means" in line 3 and "a second one of the locking means" in lines 3-4.  Because these are recited in claim 1, each should be preceded by --the-- instead of "a."
Claim 8 further recites the limitations "the projectile" in lines 3 and 18, and "the muzzle" and "the barrel" in line 15.  See discussion above.
Claim 8 further recites the limitation "the operations" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Suggested is deleting "the operations of."
Claim 8 further recites "all the locking means" in line 16 (2X).  See discussion above.
Claim 9 recites the limitation "the two locking means" in line 3.  Because claim 1 requires "at least two locking means," while further introducing "a first locking means" and "a second locking means," clarification is required.  Suggested is --the at least two locking means-- or --the first and second locking means--.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance will be included in a future action.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
8-Apr-22